 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
                                                       No. CR-19-8245-01-PCT-DGC
 9   United States of America,
                                                       ORDER
10                         Plaintiff,
11   v.
12   Loren Joel McReynolds,
13                         Defendant.
14
15
16          Defendant Loren Joel McReynolds has filed a Motion to Release (Doc. 64) and
17   Motion for Detention Hearing (Doc. 67). The government filed a response a month ago
18   (Doc. 69), and Defendant has filed no reply. The Court will deny Defendant’s motions.
19          Defendant pled guilty in the predecessor case to possession of a firearm or
20   ammunition by a convicted felon, and was sentenced in October 2019 to 46 months in
21   prison. See CR-18-08052-001-PCT-DGC, Doc. 117. Defendant currently is serving that
22   sentence. Defendant has appealed (id. Doc. 115), but makes no argument that he satisfies
23   the conditions for release pending appeal set forth in 18 U.S.C. 3143(B)(1). Defendant has
24   provided no basis for release from the custody sentence he is now serving.
25          In addition, even if Defendant was not subject to detention for his 46-month
26   sentence, he has not shown that he should be released from custody in this case. As the
27   government notes, Defendant’s pretrial custody has been litigated on several occasions in
28   the predecessor case that contained most of the charges in this matter, and in each instance
 1   he was detained. See Doc. 69 at 2. Although Defendant contends that he is suffering from
 2   a serious medical condition and risks paralysis, be provides no medical records – from his
 3   current facility or from prior medical treatment – to support these assertions. He claims
 4   that he does not have the resources to obtain such records, but many incarcerated parties
 5   are able to obtain medical records from their current facility. What is more, Defendant was
 6   represented by counsel in this case (and the predecessor case) until mid-February of this
 7   year (Doc, 61), and was appointed standby counsel and a paralegal in this case in early
 8   March (Doc. 73). The Court cannot accept Defendant’s assertion of his severe medical
 9   condition without any substantiation, and cannot accept his assertion that he lacks the
10   means to obtain medical records.
11          IT IS ORDERED that Defendant’s Motion to Release (Doc. 64) and Motion for
12   Detention Hearing (Doc. 67) are denied.
13          Dated this 3rd day of April, 2020.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -2-
